COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jamie Ann Curry v. Texas Department of Public Safety

Appellate case number:      01-14-00585-CV

Trial court case number:    1044653

Trial court:                County Civil Court at Law No. 4 of Harris County

       This case involves an appeal of the county court’s final judgment, filed on June 5,
2014, as an order affirming the Administrative Law Judge’s decision suspending
appellant’s driver’s license. See TEX. TRANSP. CODE ANN. § 724.035 (Vernon 2013).
Appellant filed her notice of appeal with the county court on June 2, 2014. See TEX. R.
APP. P. 26.1. The record was due on August 4, 2014. See TEX. R. APP. P. 4.1(a), 35.1.
The clerk’s record was filed on July 29, 2014. The reporter’s record has not been filed.
       On August 6, 2014, the Clerk of this Court notified appellant’s counsel that the
court reporter responsible for preparing the record in this appeal had informed the Court
that appellant had not requested or paid for, or made arrangements to pay for, the
reporter’s record and that our records indicated that appellant was not appealing as an
indigent. The Clerk further notified appellant that unless she provided proof of payment
for the reporter’s record, of having made payment arrangements for the record, or a
response showing that she was exempt from payment by September 5, 2014, the Court
might consider and decide only those issues or points that do not require a reporter’s
record. See TEX. R. APP. P. 37.3(c).
       Appellant has not timely responded with evidence showing that she has paid for
the reporter’s record, that she has made arrangements to pay for it, or that she is exempt
from payment. Accordingly, the Court will consider and decide those issues or points
that do not require a reporter’s record for a decision. See id.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 2, 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within
30 days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).




                                            1
      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually

Date: October 7, 2014




                                            2